Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:
Both have the same parent claim and the wordings are identical.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9 and 14-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention with the new limitation “second control plane (CP) device”, which is/are critical or essential to the practice of the invention included in the claim(s) but not in the specification (see also drawings 1-15 which only shows one CP). The Examiner will herein assume any device in the network as the second CP device.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 10-13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,764,801 (hereinafter referred to as ‘801). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious subsets and/or variants of one another.
Regarding claim 1, ‘801 describes a method, comprising: 
obtaining, by an access network node, one or more session attributes, wherein one or more sessions exist between a user equipment and a data network, and wherein the one or more session attributes comprise one or more bandwidth constraint conditions corresponding to the one or more sessions, and each session attribute of the one or more session attributes comprises a respective bandwidth constraint condition of the one or more bandwidth constraint conditions and corresponds to a respective session of the one or more sessions;  determining, by the access network node, a sum of the bandwidth constraint conditions of the one or more bandwidth constraint 
	Regarding claim 2, ‘801 describes:
wherein the first bandwidth constraint condition comprises a subscribed bandwidth constraint condition for the user equipment (claim 1 subset).
Regarding claim 3, ‘801 describes:
wherein the first bandwidth constraint condition is associated with a subscribed bandwidth constraint condition for the user equipment (claim 1 subset).
Regarding claim 10, ‘801 describes:
wherein each session attribute of the one or more session attributes further comprises a respective service area corresponding to the respective session (claim 8 or 12).
Regarding claim 11, ‘801 describes an apparatus, comprising: 
an interface;  a processor;  and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions (claim 15, system with an AN node communicating with a CP network element) to: 
obtain one or more session attributes, wherein one or more sessions exist between a user equipment and a data network, and wherein the one or more session attributes comprise one or more bandwidth constraint conditions corresponding to the 
determine a sum of the bandwidth constraint conditions of the one or more bandwidth constraint conditions corresponding to the one or more sessions;  
obtain, from a first control plane device, a first bandwidth constraint condition;  and 
perform bandwidth constraint on a packet of the user equipment based on which of the sum of the bandwidth constraint conditions and the first bandwidth constraint condition is a smaller value. (claim 15 subset)
	Regarding claim 12, ‘801 describes:
wherein the first bandwidth constraint condition comprises a subscribed bandwidth constraint condition for the user equipment. (claim 15 subset)
 	Regarding claim 13, ‘801 describes:
wherein the first bandwidth constraint condition is associated with a subscribed bandwidth constraint condition for the user equipment. (claim 15 subset)
Regarding claim 20, ‘801 describes:
wherein each session attribute of the one or more session attributes further comprises a respective service area corresponding to the respective session (claim 22 or 26).

Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,764,801 (‘801) in view of Jung (US 2017/0244842).
Regarding claims 4 and 14, ‘801 describes only one (1) control plane (CP) device to obtain session attributes, hence fail to further explicitly describe:
wherein the one or more session attributes is obtained from a second control plane device.
Jung also describes managing communication sessions of wireless network (title & fig. 2), further describing:
wherein the one or more session attributes is obtained from a second control plane device (fig. 2 & para. 25, policy server 216 + charging server 220 (second control plane device) may be the one comprising policy data used for managing the communication sessions between mobile 204 & WAN 224.
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the network with a control plane device to obtain session attributes to have a second control plane device for the same purpose as in Jung.
The motivation for combining the teachings is that this leads to efficient communication between network entities, and faster access to data (Jung para. 2).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Liu (US 2017/0034820) describing bandwidth control using a subscribed bandwidth for a mobile terminal (abstract), Wei (US 2012/0096130) describing determination of bandwidth allocation for service according to comparison result between playback rate & subscription bandwidth & adapting the determined transmission bandwidth (abstract), Swaminathan (US 2011/0292839) describing selective call forwarding based on media attributes in telecom network (title), and
Mattson (US 2011/0064093) describing controlling data communication sessions (title).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469